Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1- 18 are pending.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 8, 16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (hereinafter Sasaki, US 2010/ 0215393). 
For claims 1, 16:  Sasaki discloses an image forming apparatus fig. 1 comprising:
an image former that forms an image on paper (fig. 2, pp. 46, 62); and
the power supply apparatus (structure of power supply units/ boards 410 and 420, fig. 2), wherein the power supply apparatus supplies power to the image former [0051, 0053];
a power supply apparatus comprising: 
a plurality of power supply boards 410, 420 that supplies power; and
a cooler that cools the power supply boards [0084-0086], wherein
the power supply boards 410, 420 are disposed in rows in a predetermined direction and somewhat adjacent power supply boards of the power supply boards are disposed stepwise so as to be disposed more upward as disposed more inward (inward direction is from a right side wall toward a left side wall in fig. 2).

For claim 2:  Sasaki discloses that the cooler includes an exhaust fan that releases heat generated by the power supply boards to outside [0082, 0085-0086].

For claim 8:  Sasaki discloses that the power supply boards are each disposed so as to be vertically long or horizontally long, figs 4-6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 is/ are rejected under U.S.C. 103 as being unpatentable over Sasaki.  
For claim 3: Sasaki discloses that he power supply apparatus according to claim 2 including the exhaust fan.
Sasaki is silent so as to the exhaust fan includes a plurality of exhaust fans.
However, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to provide a plurality of exhaust fans, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Claim(s) 4 is/ are rejected under U.S.C. 103 as being unpatentable over Sasaki in view of Yoshida et al. (hereinafter Yoshida, US Pat. 2010/ 0124018).  
For claim 4: Sasaki discloses the power supply apparatus according to claim 1 and that the power supply units are disposed in the rows in the predetermined direction and stepwise, fig. 2.
Sasaki is silent so as to the power supply boards are covered with heat releasing plates from outside thereof, thereby configuring power supply units.
Yoshida discloses heat sinks see at least 12, 17 that are connected to transformers/ boards, thereby configuring power supply units [0036-0037, 0058].
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Sasaki, so as to have the heat sinks that are connected to transformers/ boards, thereby configuring power supply units, as taught by Yoshida, in order to optimize cooling of the power supplies.

Claim(s) 7, 14-15 is/ are rejected under U.S.C. 103 as being unpatentable over Sasaki in view of Gabuzda et al. (hereinafter Gabuzda, US 4,851,965).  
For claim 7: Sasaki discloses the power supply apparatus according to claim 1. 
Sasaki is silent so as to the power supply boards adjacent to one another in a direction that is orthogonal to the predetermined direction and an up-down direction are disposed with a gap in between.
Gabuzda discloses power supply boards (printed circuit boards 11) adjacent to one another in a direction that is orthogonal to a predetermined direction and an up-down direction are disposed with a gap in between, fig. 1.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Sasaki, so as to have the power supply boards adjacent to one another in the direction that is orthogonal to the predetermined direction and the up-down direction are disposed with the gap in between, as taught by Gabuzda, in order to provide optimal cooling to the power supply boards. With respect to the particular positioning of the power supply boards, it was held that there would be no invention in shifting the position of the power supply boards, and it is considered to be a mere rearrangement of parts that involves only routine skill, Rearrangement of Parts, MPEP2144.04.

For claims 14-15: Sasaki discloses the power supply apparatus according to claim 1.
Sasaki is silent so as to having a second sheet metal over the power supply boards, the second sheet metal supporting the power supply boards from above; and that the second sheet metal is provided with a plurality of holes.
Gabuzda discloses a second sheet metal 25rm over the power supply boards (printed circuit boards 11), the second sheet metal supporting the power supply boards from above; and that the second sheet metal is provided with a plurality of holes, see figs. 4-5.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Sasaki, so as to have the second sheet metal over the power supply boards, the second sheet metal supporting the power supply boards from above; and that the second sheet metal is provided with the plurality of holes, as taught by Gabuzda, in order to prevent the power supply boards from damage and provide optimal cooling.

Claim(s) 9-10 is/ are rejected under U.S.C. 103 as being unpatentable over Sasaki in view of Nishikawa (US 2011/ 0110679).  
For claims 9-10: Sasaki discloses the power supply apparatus according to claim 1. 
Sasaki is silent so as to having a blocking wall between the power supply boards and a fixing device, and that the blocking wall has a function as a duct of the cooler. 
	Nishikawa discloses a blocking wall 101 between power supply boards/ unit 230 and a fixing device 82, and that the blocking wall has a function as a duct of a cooler, fig. 1, [0044].
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Sasaki, so as to have the blocking wall between the power supply boards and the fixing device, and that the blocking wall has the function as the duct of the cooler, as taught by Nishikawa, in order to prevent the power supply boards from overheating.

Response to Arguments
Applicant’s arguments filed on 3/16/2021 with respect to claims 1-16 with respect to 102/ 103 rejection(s) directed toward newly added limitations, have been considered but are moot in view of the new ground of rejection necessitated by the newly added limitations, these limitations are being addressed in the instant rejection.  The rejection is necessitated by the amendment.

Allowable Subject Matter
Claims 17-18 are allowed.
 Claims 5-6, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-13, would be allowable by virtue of their dependency on claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Mon-Fri 8:30-1, 2:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852